             Case 20-80088-TLS                             Doc 5         Filed 01/24/20 Entered 01/24/20 12:49:04                 Desc Main
                                                                         Document      Page 1 of 7
                                                               IN THE UNITED STATES BANKRUPTCY COURT
                                                                    FOR THE DISTRICT OF NEBRASKA

 IN THE MATTER OF:                                                                 )       BK. NO. 20-80088
 Courtney Mavis Bullard                                                            )       (Chapter 13)
                                                                                   )
                                                                                   )                         CHAPTER 13 PLAN
                                                                                   )                               AND
                                                                         DEBTOR(S) )                  NOTICE OF RESISTANCE DEADLINE

                                                                     NOTICE TO CREDITORS AND DEBTORS

The Bankruptcy Court for the District of Nebraska enacts this Local Form Chapter 13 Plan [hereinafter “plan”] under the provisions contained in
Rule 3015.1 of the Federal Rules of Bankruptcy Procedure. This form plan shall be used for all Chapter 13 plans filed on or after the effective date of
Rule 3015.1.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to this plan no later than the
date designated in the attached Notice of Resistance Deadline. The Bankruptcy Court may confirm or approve this plan without further notice if no
objection to confirmation is filed. See Bankruptcy Rule 3015.

You must file a timely proof of claim in order to be paid under this plan.

In this District, the amount set forth in the claim controls the amount to be paid to a creditor. The value of the collateral set forth in the claim controls
the amount to be paid subject to the right of the debtor to object to the claim amount and/or the valuation of the collateral in the claim. Avoidance of
security interests or liens must be done by motion or adversary proceeding as appropriate. Interest is paid to secured creditors in the amount and from
the date specified in the plan.

The Debtor acknowledges that the plan does NOT INCLUDE provisions through which the plan ALONE would limit the amount of a secured claim
or the value of collateral. The Debtor acknowledges that such limit on the amount of the claim or the value of the collateral shall be raised by
objection to the claim.

The Debtor acknowledges that the plan does NOT INCLUDE provisions through which the plan ALONE would avoid a security interest or lien. The
Debtor acknowledges that avoidance of a security interest or lien or the stripping of a lien shall be raised by motion or adversary proceeding as
appropriate.

This plan requires that all nonstandard provisions be set forth in PART 11 of the plan and use of PART 11 must be identified by checking the box
below.

DEBTORS MUST CHECK ONE BOX BELOW TO STATE WHETHER NONSTANDARD PROVISIONS ARE OR ARE NOT
CONTAINED IN PART 11 OF THIS PLAN. IF THE BOX IS CHECKED AS “NOT INCLUDED” OR IF BOTH BOXES ARE CHECKED,
THE PROVISIONS CONTAINED IN PART 11 WILL BE INEFFECTIVE.

 Nonstandard provisions, set out in PART 11                                                                      Included                 Not Included


PART 1.                    PAYMENTS

The Debtor or Debtors (hereinafter called “Debtor”) submits to the Standing Chapter 13 Trustee all projected disposable income to be received
within the applicable commitment period of the plan. The payment schedule is as follows:

 A. Monthly Payment Amount (include any   B. Number of Payments                     Base Amount (A X B)
 previous payments)
                                  $800.00 14                                                                                                      $11,200.00
                                  $250.00 22                                                                                                       $5,500.00
                                                              Total Plan Base Amount: $16,700.00

 The payment shall be withheld from the Debtor’s paycheck:                                Yes                            No

 Employee’s name from whose check the payment is deducted:                           Courtney Mavis Bullard

 Employer’s name, address, city, state, phone: Prime Home Care LLC 6818 Grover St., Suite 200 Omaha NE 68106-0000

 Debtor is paid:                   Monthly                           Twice Monthly        Weekly              Biweekly          Other



Page 1 of 5
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
             Case 20-80088-TLS                             Doc 5     Filed 01/24/20 Entered 01/24/20 12:49:04                   Desc Main
                                                                     Document      Page 2 of 7
 Debtor                Courtney Mavis Bullard                                                Case number        20-80088

This plan cures any arrearage in payments to the Chapter 13 Trustee under any prior plan in this case.

NOTE: PLAN PAYMENTS TO THE TRUSTEE MUST BEGIN IMMEDIATELY FOR PLANS REQUIRING PRE-CONFIRMATION
ADEQUATE PROTECTION PAYMENTS OR LEASE PAYMENTS. IN THOSE CASES PROVIDING FOR EMPLOYER
DEDUCTIONS, THE DEBTOR MUST MAKE DIRECT PAYMENT TO THE TRUSTEE BY MONEY ORDER OR CASHIER’S CHECK
UNTIL THE EMPLOYER DEDUCTION BEGINS. IN CASES WITHOUT PRE-CONFIRMATION PAYMENTS, PLAN PAYMENTS
MUST COMMENCE WITHIN 30 DAYS OF FILING OF THE PETITION. THE DEBTOR MUST MAKE DIRECT PAYMENT TO THE
TRUSTEE UNTIL THE EMPLOYER DEDUCTION BEGINS.

PART 2.                    ORDER OF PAYMENT OF CLAIMS

Applicable Trustee fees shall be deducted pursuant to 28 U.S.C. § 586(e). Claims shall be paid in the following order; and, unless otherwise provided,
claims within each class shall be paid pro rata:

             1. Pre-confirmation payments for adequate protection or leases of personal property;

             2. Minimum monthly payments to secured creditors listed in PART 6 of this plan, minimum arrearage payments and regular executory
                contract payments due on Executory Contracts and Leases in PART 7 of this plan, and minimum monthly payments on arrearages on 11
                U.S.C. § 507(a)(1)(A) priority domestic support claims in PART 5(B) of this plan [NOTE: IF THERE ARE NO MINIMUM
                ARREARAGE PAYMENTS OR REGULAR EXECUTORY CONTRACT PAYMENTS DESIGNATED IN THE PLAN,
                THOSE MONIES WILL BE DISTRIBUTED UNDER # 3 ON ATTORNEY FEES];

             3. The Debtor’s attorney’s fees and costs as approved by the Court [NOTE: DEBTOR’S COUNSEL SHOULD NOT DESIGNATE A
                PER MONTH PAYMENT FOR ATTORNEY FEES. UNDER THIS ORDER OF PAYMENTS ALL FUNDS WILL BE CODED
                FOR ATTORNEY FEES AFTER THE BEFORE DISCUSSED MINIMUM MONTHLY PAYMENTS AND EXECUTORY
                CONTRACT PAYMENTS];

             4. After payments of the previously listed amounts in (1) through (3) above, additional funds will be distributed prorata to secured claims in
                PART 6, arrearages on Executory Contracts and Leases in PART 7 of this plan and domestic support claims under 11 U.S.C. §
                507(a)(1)(A) in PART 5(B) of this plan;

             5. Other administrative expense claims under 11 U.S.C. § 503 and Chapter 7 Trustee compensation allowed under 11 U.S.C. § 1326(b)(3);

             6. Other priority claims in the order specified in 11 U.S.C. § 507(a) including post-petition tax claims allowed under 11 U.S.C. § 1305;

             7. Payments on co-signed unsecured claims listed in PART 8 of this plan;

             8. General Unsecured Claims.

PART 3.                    §1326(A) PRE-CONFIRMATION ADEQUATE PROTECTION PAYMENTS & LEASE PAYMENTS

The following pre-confirmation adequate protection payments on claims secured by personal property and pre-confirmation lease payments for leases
of personal property shall be paid by the Trustee to the below listed creditors without entry of an order of the Court. The Debtor proposing
pre-confirmation payments will immediately commence plan payments to the Trustee. Creditors must file a timely proof of claim to receive
payment. Payments by the Trustee shall commence to these creditors within 30 days of the filing of the proof of claim unless the Trustee does not
have funds available within 7 working days prior to the end of the 30-day period. Post-confirmation payments are provided for below in PARTS 6
and 7 of this plan.

 Creditor’s Names and Full                          Last Four Digits of Account   Date of Next Payment Due           Payment Amount
 Address                                            Number
 1. GM Financial                                                                  February 2020                                                         $595.00
 Wells Fargo Bank N.A. as
 Collateral Agent
 P. O. Box 9000
 Lutherville, MD 21094

PART 4.                    ADMINISTRATIVE CLAIMS

Trustee fees shall be deducted from each payment received by the Trustee.

Neb. R. Bankr. P. 2016-1(A)(4) and Appendix “K” provide for the maximum allowance of Chapter 13 attorney fees and expenses [Standard
Allowable Amount “SAA”] which may be included in a Chapter 13 Plan. Additional fees or costs in excess of this amount must be approved through

Page 2 of 5
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
             Case 20-80088-TLS                             Doc 5     Filed 01/24/20 Entered 01/24/20 12:49:04                     Desc Main
                                                                     Document      Page 3 of 7
 Debtor                Courtney Mavis Bullard                                                    Case number       20-80088

the “ALC” Fees process or a separate fee application. Fees and costs requested for allowance are as follows:
 “SAA” Fees Requested                             Fees Received Prior to Filing                      Balance of “SAA” Fees to Be Paid in Plan
 $4,000.00                                        $0.00                                              $4,000.00
 “SAA” Costs Requested                            Costs Received Prior to Filing                     Balance of “SAA” Costs to Be Paid in Plan
 $200.00                                          $0.00                                              $200.00

PART 5                     PRIORITY CLAIMS

11 U.S.C. § 1322(a) provides that all claims entitled to priority under 11 U.S.C. § 507(a) shall be paid in full in deferred cash payments unless the
holder of a particular claim agrees to a different treatment of such claim except for a priority claim under 11 U.S.C. § 507(a)(1)(B). It is further
provided that any and all pre-petition penalties, and post-petition penalties and interest, which have attached or will be attached to any such claim,
shall be treated as a general unsecured claim and not entitled to priority. Such claims are as follows:

             A. Domestic Support Obligations

                           1)      None. If “None” is checked, the rest of § 5(A) need not be completed or reproduced

             B. Arrearages Owed to Domestic Support Obligation Holders Under 11 U.S.C. § 507(a)(1)(A)

                           1)      None. If “None” is checked, the rest of § 5(B) need not be completed or reproduced.

             C. Domestic Support Obligations Assigned To Or Owed To A Governmental Unit Under 11 U.S.C. § 507(a)(1)(B)

                           1)      None. If “None” is checked, the rest of § 5(C) need not be completed or reproduced.

             D. Priority Tax Claims Including Post-Petition Tax Claims Allowed Under 11 U.S.C. § 1305

                           1)      None. If “None” is checked, the rest of § 5(D) need not be completed or reproduced.

             E. Chapter 7 Trustee Compensation Allowed Under 11 U.S.C. § 1326(b)(3)

                           1)      None. If “None” is checked, the rest of § 5(E) need not be completed or reproduced.

             F. Other Priority Claims: Provisions for treatment in Part 11 of plan.

PART 6.                    SECURED CLAIMS

             A. Home Mortgage Claims
                (including claims secured by real property which the debtor intends to retain)

                           1)      None. If “None” is checked, the rest of § 6(A) need not be completed or reproduced.

             B. Post-Confirmation Payments to Creditors Secured by Personal Property. Post-confirmation payments to creditors holding claims
                 secured by personal property shall be paid as set forth in subparagraphs (1) and (2):

                           1) Secured Claims to which § 506 Valuation is NOT applicable:
                                    a.   None. If “None” is checked, the rest of § 6(B)(1) need not be completed or reproduced.

                  2) Secured Claims to which § 506 Valuation is applicable:
                           a.    None. If “None” is checked, the rest of § 6(B)(2) need not be completed or reproduced.
                           b. Claims listed in this subsection are debts secured by personal property not described in the prior paragraph of this
                              plan, 6(B)(1)(b). These claims will be paid either the value of the secured property or the amount of the claim,
                              whichever is less, with interest as provided below. The portion of a claim that exceeds the value of the secured
                              property will be treated as an unsecured claim. In this District, the value of the secured property is determined by the
                              proof of claim, subject to the right of the Debtor to object to such valuation.
 Name of Creditor   Property              Estimated Value of Pre-confirmation         Post-confirmation Minimum Monthly Total Payments
                    Description           Security or           Interest Rate &       Interest Rate          Payment Amount       Plus Interest
                                          Amount Owed (use Dollar Amount
                                          lowest amount)        Limit, if any
 1. Nebraska        Household                        $600.00 6.75%                    6.75%                               $0.00              $622.22
 Furniture Mart     goods and                                   $0.00
                    furnishings
Page 3 of 5
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
             Case 20-80088-TLS                             Doc 5          Filed 01/24/20 Entered 01/24/20 12:49:04                     Desc Main
                                                                          Document      Page 4 of 7
 Debtor                Courtney Mavis Bullard                                                            Case number       20-80088



             C. Surrender of Property

                           1)      None. If “None” is checked, the rest of § 6(C) need not be completed or reproduced.

             D. Lien Avoidance and Lien Stripping

                           1)      None. If “None” is checked, the rest of § 6(D) need not be completed or reproduced.

PART 7.                    EXECUTORY CONTRACTS/LEASES

             A. The Debtor assumes the executory contract/lease referenced below and provides for the regular contract/lease payment to be included in
                the Chapter 13 plan. All other executory contracts and unexpired leases are rejected. Any pre-petition arrearage will be cured in
                monthly payments as noted below:

             B. Check One
                 1)   None. If “None” is checked, the rest of § Part 7 need not be completed or reproduced.
                 2)   Assumed Items:

 Name of                  Property Subject Estimated                       Minimum           Regular Number    Amount of      Due Date of          Total Payments
 Creditor                 to Executory     Arrearages on                   Monthly           of Contract       Regular        Regular              (Arrears Plus
                          Contract /Lease Executory                        Payment to Be     Payments          Executory      Executory            Regular
                                           Contract as of                  Made on Exec.     Remaining as of   Contract       Contract             Executory
                                           Date of Filing                  Contract          Date of Filing    Payment        Payment              Contract
                                                                           Arrearage                                                               Payments)
 1. GM                    2018 Cadillac                              $0.00           $0.00   14                      $595.00 5th day of            $8,330.00
 Financial                CT6                                                                                                month


PART 8.                    CO-SIGNED UNSECURED DEBTS

             A.       None. If “None” is checked, the rest of § Part 8 need not be completed or reproduced.

PART 9.               UNSECURED CLAIMS
             A. Allowed unsecured claims shall be paid pro rata from all remaining funds.

PART 10.                   ADDITIONAL PROVISIONS

             A. If there are no resistances/objections to confirmation of this plan or after all objections are resolved, the Court may confirm the plan
                 without further hearing.

             B. Property of the estate, including the Debtor’s current and future income, shall revest in the Debtor at the time a discharge is issued, and
                 the Debtor shall have the sole right to use and possession of property of the estate during the pendency of this case.

             C. In order to obtain distributions under the plan, a creditor must file a proof of claim no later than 70 days after the filing of the petition
                 except as provided in Rule 3002(c) of the Federal Rules of Bankruptcy Procedure.

             D. Unless otherwise provided in this plan or ordered by the Court, the holder of each allowed secured claim provided for by the plan shall
                retain its lien securing such claim as provided in 11 U.S.C. § 1325(a)(5)(B).

             E. After the bar date to file a proof of claim for non-governmental units passes, limited notice/service is approved for all post confirmation
                pleadings. Pleadings shall include applications for fees, amended plans and motions. Pleadings shall be served on all parties in interest.
                For purposes of this limited notice provision, a party in interest is a party whose interest is directly affected by the motion, a creditor
                who has filed a proof of claim, a party who has filed a request for notice, any governmental agency or unit that is a creditor and all
                creditors scheduled as secured or priority creditors. Any pleading filed with limited notice shall include a certificate of service
                specifically stating it was served with limited notice on all parties in interest pursuant to Neb. R. Bankr. P. 9013-1(E)(1). Failure to
                comply shall result in deferral of the motion until a proper certificate of service is filed.

PART 11.           NONSTANDARD PROVISIONS
Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
this Local Form Plan or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective and void.

Page 4 of 5
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
             Case 20-80088-TLS                             Doc 5           Filed 01/24/20 Entered 01/24/20 12:49:04         Desc Main
                                                                           Document      Page 5 of 7
 Debtor                Courtney Mavis Bullard                                                   Case number   20-80088


The following plan provisions will be effective only if there is a check in the box “included” at the end of the opening Notice to Creditors and
Debtors of this plan.

 The Debtor is leasing a 2019 Cadillac XT5 from GM Financial. The Debtor hereby rejects the lease.
 The Debtor is leasing real property from Paul Marc Kaplan Living Trust. The Debtor hereby rejects the lease.

                                                                        NOTICE OF RESISTANCE DEADLINE

ANY RESISTANCE TO THIS PLAN OR REQUEST FOR A HEARING MUST BE FILED IN WRITING WITH THE BANKRUPTCY
CLERK’S OFFICE (SEE ORIGINAL NOTICE OF BANKRUPTCY FOR ADDRESS) AND SERVED ON THE ATTORNEY FOR THE
DEBTOR AT THE ADDRESS LISTED BELOW (OR SERVED ON THE DEBTOR, IF NOT REPRESENTED BY AN ATTORNEY), ON
OR BEFORE:

(USE OPTION A OR B – AND CHECK ONE OF THE BOXES – SEE LOCAL COURT RULES)
       A.   14 DAYS AFTER THE CONCLUSION OF THE MEETING OF CREDITORS
                                       OR
       B.   MONTH, DAY AND YEAR (USE A CALENDAR DATE WHICH IS AT LEAST 21 DAYS AFTER THE DATE THE PLAN IS
          FILED WITH THE COURT)

IF A TIMELY RESISTANCE OR REQUEST FOR A HEARING IS FILED AND SERVED, THE BANKRUPTCY COURT WILL
HANDLE THE RESISTANCE IN ACCORDANCE WITH NEB. R. BANKR. P. 3015-2. IF THERE ARE NO OBJECTIONS TO THE
PLAN AS FILED, THE COURT MAY CONFIRM THE PLAN WITHOUT FURTHER HEARING.

                                                         CERTIFICATE OF SERVICE
On January 24, 2020 , the undersigned mailed a copy of this plan to all creditors, parties in interest and those requesting notice by regular
United States mail, postage prepaid. The parties to whom notice was mailed are either listed below or on the attached mailing matrix. The
undersigned relies on the CM/ECF system of the United States Bankruptcy Court to provide service to the following: Kathleen A. Laughlin, Standing
Chapter 13 Trustee District of Nebraska

 Dated:       January 24, 2020                                       Debtor(s)

                                                                     By: /s/ Ronald A. Hunter
                                                                     Ronald A. Hunter
                                                                     11605 Arbor St.
                                                                     Suite 104
                                                                     Omaha, NE 68144
                                                                     (402) 397-6965
                                                                     (402) 397-0607
                                                                     ronahunterlaw@gmail.com

By filing this document, the Attorney for the Debtor(s) or the Debtor(s) themselves, if not represented by an attorney certify(ies) that wording and
order of the provisions in this Chapter 13 plan are identical to those contained in the Local Chapter 13 Plan for the United States Bankruptcy Court
for the District of Nebraska, other than any nonstandard provisions included in PART 11 of this plan.




Page 5 of 5
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                Case 20-80088-TLS         Doc 5   Filed 01/24/20         Entered 01/24/20 12:49:04     Desc Main
Label Matrix for local noticing               Courtney Mavis Bullard Page 6 of 7
                                                   Document                               AFNI Inc.
0867-8                                        7807 N. 153rd Street                        404 Brock Drive
Case 20-80088                                 Bennington, NE 68007-1564                   Bloomington, IL 61701-3963
District of Nebraska
Omaha Office
Fri Jan 24 12:38:30 CST 2020
Advance America                               CHI Health                                  Credit Management Services, Inc.
5649 N. 90th St.                              2301 N. 117th Ave., #100                    c/o Steven J Morrison
Omaha, NE 68134-1873                          Omaha, NE 68164-3483                        105 North Wheeler; PO Box 1512
                                                                                          Grand Island, NE 68802-1512


Credit One Bank                               Douglas County Attorney                     Douglas County Treasurer
PO Box 98872                                  1819 Farnam St.                             909 Civic Center
Las Vegas, NV 89193-8872                      Omaha, NE 68183-1000                        1819 Farnam St.
                                                                                          Omaha, NE 68183-1000


FNB Omaha                                     First National Bank                         First Nebraska Credit
P.o. Box 3412                                 1620 Dodge St., MS 4440                     10655 Bedford Ave.
Omaha, NE 68197-0001                          Omaha, NE 68197-0002                        Omaha, NE 68134-3613



GM Financial                                  (p)QCHI                                     Liberty Acquisitions Servicing LLC
Wells Fargo Bank NA as Collateral Agent       PO BOX 14948                                c/o Jennifer A Thompson
P. O. Box 9000                                LENEXA KS 66285-4948                        1231 Golden Gate Drive
Lutherville, MD 21094-9000                                                                Papillion, NE 68046-2837


Mobiloan SLLC                                 NCB Management Service                      NCB Management Services, Inc.
Po Box 1409                                   1 Allied Drive                              P.O. Box 1099
Marksville, LA 71351-1409                     Trevose, PA 19053-6945                      Langhorne, PA 19047-6099



Navient                                       Nebraska Furniture Mart                     Nelnet Loans
Po Box 9500                                   PO Box 3000                                 Po Box 82561
Wilkes Barre, PA 18773-9500                   Omaha, NE 68103-3030                        Lincoln, NE 68501-2561



Paul Marc Kaplan Living Trust                 Paycheck Advance                            Paypal Credit Services
PO Box 31453                                  10627 Fort St.                              P.O. Box 105658
Omaha, NE 68131-0453                          Omaha, NE 68134-1203                        Atlanta, GA 30348-5658



Riverbend Finance, LLC                        Rushmore Financial                          SYNCB/PPC
P.O. Box 557                                  PO Box 283                                  Po Box 965005
Hays, MT 59527-0557                           Flandreau, SD 57028-0283                    Orlando, FL 32896-5005



SYNCB/PPMC                                    Synchrony Bank                              US Attorney
Po Box 965005                                 P.O. Box 530942                             1620 Dodge Street
Orlando, FL 32896-5005                        Atlanta, GA 30353-0942                      #1400
                                                                                          Omaha, NE 68102-1506
                   Case 20-80088-TLS           Doc 5      Filed 01/24/20          Entered 01/24/20 12:49:04             Desc Main
US Attorney General                                   (p)USDocument
                                                            BANK              Page 7 of 7                  US Department of Education
US Department of Justice                              PO BOX 5229                                          3015 S. Parker Road, Suite 400
950 Pennsylvania Avenue N.W., Rm 5137                 CINCINNATI OH 45201-5229                             Aurora, CO 80014-2904
Washington, DC 20530-0009


Veridian Credit Union                                 (p)VERIDIAN CREDIT UNION
1827 Ansborough Av                                    P O BOX 6000
Waterloo, IA 50701-3629                               WATERLOO IA 50704-6000




                    The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                    by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Lend Nation                                           US Bank                                              Veridian Credit Union
2614 N. 72nd St.                                      PO Box 1800                                          PO Box 6000
Omaha, NE 68134                                       Saint Paul, MN 55101-0800                            Waterloo, IA 50704



End of Label Matrix
Mailable recipients     34
Bypassed recipients      0
Total                   34
